Citation Nr: 0203679	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  96-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

One of the veteran's records of service (DD-214) shows he has 
certified active service from December 1964 to December 1968, 
with other service of one year, nine months and 10 days 
August 1990 to January 1991.  

Another record of service (DD-214) shows he also has 
certified service from February 1991 to April 1991.




The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The RO, in pertinent part, granted entitlement to service 
connection for PTSD and assigned a 10 percent rating 
evaluation, effective August 4, 1994.  The veteran filed a 
timely notice of disagreement with the assigned rating 
evaluation and perfected a substantive appeal.

In October 1998 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD, effective August 4, 1994.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review. 


FINDING OF FACT

PTSD with anxiety is manifested by not more than definite or 
moderate symptoms with definite or moderate impairment in 
social and occupational functioning.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service personnel records shows that the 
veteran served in the 
Republic of Vietnam during the Vietnam War, wherein he was 
awarded the Purple Heart twice, and in the Persian Gulf 
theater of operations during the Persian Gulf War.

VA outpatient treatment records dated from June 1994 to 
August 1994 show that the veteran had been treated for 
symptoms which included depressed and anxious mood, 
occasional passive suicidal ideations (with no plan), 
decreased concentration, and insomnia.  It was noted that he 
did not have any homicidal ideations.  The diagnostic 
impression was PTSD and adjustment disorder with depression 
and anxious mood.

A VA psychiatric examination dated in September 1994 shows 
that the veteran reported a history of heavy combat exposure 
during his period of active service.  He described several 
traumatic experiences and also reported being shot during his 
period of service.  He described that since his return from 
Vietnam, he had experienced extreme withdrawal, psychic 
numbing, and estrangement from others.  He reported feeling 
little emotion, isolation, and fear of activity.  He 
indicated having hyperarousal experiences including 
exaggerated startle responses, which were very severe at 
first, but gradually diminished with time, though still 
present.  

He indicated that he remained a hypervigilant person who 
could not tolerate crowds or noise, and who would scan the 
horizon and prefer not to walk in open spaces.  He was easily 
awakened by any noise, and though irritable, he would manage 
this through his withdrawal from others.  He added that he 
experienced symptoms including nightmares of fire fights, 
though these gradually diminished with time.  Most of the 
time he could not recall his dreams, though he would often 
thrash in his sleep.  He reported ongoing intrusive 
recollections of his Vietnam experiences.  

He described survivor guilt with a feeling that he could not 
do enough for others or was helpless in his role as a medic.  
He visited the Vietnam Veterans Memorial in Washington, D.C., 
but he would hardly talk to anyone about his experiences, 
even members of his family.

He reported serving on missions in Saudi Arabia for about six 
months during the Persian Gulf War.   He stated that when he 
returned, he began making sexual approaches towards females 
in the company, and a sexual harassment complaint was lodged 
against him.  He stated that this was very out of character, 
that it troubled him, and caused him to seek help.  He noted 
that he was an outpatient at the Sepulveda Vet Center, seeing 
a counselor weekly for about six months.  He was reluctant to 
join a group there but felt the individual counseling had 
been helpful.  He also would take medication nightly, which 
he stated caused a more compact, deep sleep.  He was not as 
prone to hypersomnia during the day, and still described 
profound psychic numbing with little joy or interest in any 
activity.

The veteran reported being married from 1971 to 1976 which 
ended in divorce, and was remarried in 1981.  He stated that 
he had an eight year old daughter, and reported that they all 
eat dinner at the same time, but that he would generally eat 
in a different room.   He also had two sons, 19 and 21, from 
his first marriage, and he remained in contact with them.  
Otherwise, when not working he would tend to withdraw and 
read or watch TV.  He reported having a few acquaintances, 
but stated that he did not get very close to them.  At times 
he would go out to a movie.  He denied any history of alcohol 
or other substance abuse.

He added that he would withdraw by providing private nursing 
aide work in the homes of disabled individuals, which 
required little interaction with anyone, and preferred it if 
the client were so disabled that they could not speak or 
relate to him.  After doing this for many years, he resumed 
his education in 1984 and obtained an RN the following year.  
He worked at St. Vincent's Hospital since then, and stated 
that he was successful in his work.

Mental status examination revealed an alert, oriented, 
pleasant, cooperative man whose general appearance was 
casual, but neat and otherwise unremarkable.  His affect was 
very constricted in range and he became tearful talking about 
the casualties in the Vietnam War.  Overall, his mood at the 
time appeared mildly to moderately depressed.  He appeared to 
be an intelligent and articulate man with some capacity for 
psychological mindedness.   There was no observed evidence of 
a psychosis or of cognitive impairment.  His spontaneous 
concern was wanting to get back in touch with some emotion 
and feel that he could share more with others in his life.  
The assessment was PTSD.  It was determined that he was  
competent for VA purposes.

A VA social work service examination report dated in 
September 1994 shows that the veteran and his spouse were 
consulted in preparing the report.  The veteran was married 
to his second wife, and they had been married for 12 years, 
and had an eight year old daughter.  There were two sons by a 
previous marriage who would visit the home frequently.  He 
described a very isolative lifestyle and claimed very little 
communication with his sons and daughter.  He stated that the 
daughter frequently wanted him to do things, but that he 
would push her away.  His relationships were very limited.  
He reported avoiding interaction and joint activities and 
would prefer to do tasks around the house and watch the news.  
He claimed that he would engage in activities occasionally 
just to "keep them from nagging me to death."

He indicated that he was employed at St. Vincent's hospital 
as a nurse.  He claimed that he would drive to work 75-85 
miles per hour, and that he would not get into personalities 
on the job.  He frequently worked weekends, and when he would 
come home he watched the news and fixed whatever needed 
fixing, and retired after dinner.

He exhibited no memory problems during the meeting, with one 
exception regarding charges of sexual harassment while in the 
reserves.  He was absolutely unable to state what had 
transpired.  It was unclear whether he could not remember or 
whether it was due to embarrassment.  He was well dressed, 
neat and clean.  


He wore glasses and had a conventional haircut.  He reported 
earning about $50,000 per year as a nurse at St. Vincent's 
hospital.

The social worker concluded that the veteran evidenced 
moderate social and industrial impairment.  His interpersonal 
skills were limited.  He did not have close relationships, 
and had difficulty on the job with interpersonal relations; 
however, he was able to maintain a skilled job.  With regard 
to PTSD, he functioned as a medic and claimed he felt some 
guilt because "it is difficult to cure people with a band-
aid."  Difficulties on the job and at home were said to range 
from moderate to severe.

A VA psychological evaluation dated in September 1994 shows 
that the veteran reported being married twice and having two 
sons and a daughter.  He described his youngest as wild and 
stubborn, and that he would push her away when she wanted to 
hug.  He would avoid getting involved in conversations at the 
dining room table by eating alone in the family room watching 
TV.  His wife worked part-time in daycare with children.  In 
his spare time, he would prefer to "stay home and mess around 
the house."  He indicated that they were buying their own 
home.

The veteran noted that he had an AS and AA degree and that he 
was about 12 units away from a Bachelor's Degree.  He added 
that he attended CSUN, LA Valley College, and Glendale 
Community College where he completed the Nursing Program.  
For the past 9 years, since becoming a Licensed Registered 
Nurse in 1985, he worked for St. Vincent's Medical Center in 
the Medical Surgical Unit, and the Gastro-Intestinal Lab.  He 
was a Radiology Specialist RN who would assist with 
angiograms.  He worked day shift 40 + (up to 60) hours a 
week.  His former work history included: Sepulveda VAMC (1 
year night shift in Stroke Rehab, 1984); and private duty 
nursing.


The veteran denied any past or present use or abuse of 
alcohol or street drugs.  He denied any history of 
psychiatric hospitalization or hallucinations.  He admitted 
to an overdose suicide attempt in 1968 while he was still in 
service.  He indicated that he was depressed and reported 
receiving outpatient treatment.

A Minnesota Multiphasic Personality Inventory (MMPI) profile 
was conducted wherein depressive features were said to be 
prominent.  Complaints of individuals with similar profiles 
were said to often include loss of efficiency, periods of 
confusion, and an inability to concentrate.  Unusual physical 
complaints and pervasive apathy might be present.  This 
profile pattern would often suggest a pre-psychotic state or 
major affective disorder.  Withdrawal, unrealistic feelings 
of guilt, anxiety, and agitation might be present.  

He might utilize projection of blame and hostility and was 
likely seen as rigid, stubborn, touchy, difficult and over-
sensitive.  Individuals who obtained similar results would 
tend to chronically misinterpret the words and actions of 
others, and this tendency would often lead to interpersonal 
difficulties.  Patients with similar profiles often had 
depressive and paranoid features with severe levels of 
anxiety that made simple life tasks difficult. They are often 
unsociable, afraid of emotional involvement, rebellious and 
non-conforming with poor social judgment.  Their perception 
would likely be distorted to a degree that would detract from 
their accuracy in reality testing.  The profile suggested a 
moderate to severe level of emotional disturbance, and was 
congruent with a diagnosis of PTSD.

The veteran reported having dissociative episodes when he 
first returned from service, but not currently.  He was said 
to be symptom positive for intrusive thoughts, combat 
nightmares, intense psychological distress with symbolic 
events, avoidance of thoughts or feelings associated with 
Vietnam, psychogenic amnesia, avoidance of war related 
stimuli, diminished interest in significant activities, 
feelings of detachment or estrangement from others and 
restricted affect.  He was sleeping excessively before 
medication recently enabled him to sleep a normal number of 
hours and wake up feeling rested.  

He would experience irritability or outbursts of anger, 
impaired concentration, hypervigilance, exaggerated startle 
response, physiologic reactivity upon exposure to events that 
symbolize his trauma, and survivor guilt.  He was said to 
have had these symptoms since he was 22 years old, but they 
had begun to trouble him more since April of the current 
year.

The examiner concluded that both test and interview results 
were congruent with a diagnosis of chronic PTSD, with a GAF 
of 70.  The veteran was said to have a mild social impairment 
and little or no apparent industrial impairment (working 40 
to 60 hours/week as an RN for the same medical center the 
last 8 years.)

A VA examination report dated in March 1995 shows that the 
veteran indicated that he was being treated for symptoms 
associated with PTSD at the Sepulveda VA Medical Center.  The 
diagnosis, in pertinent part, was PTSD.

A VA PTSD examination report dated in June 1997 shows that 
the veteran was administered an MMPI on June 4, 1997, as part 
of his examination for PTSD.  The validity scales suggested 
the possible effect of a response set which may have led to 
exaggeration or distortion of the veteran's current 
psychological status, but which would not invalidate the test 
profile.

The profile interpretation suggested an individual who was 
depressed and anxious, and expressed many physical complaints 
and bodily preoccupations.  This veteran's psychological 
defense mechanisms were generally ineffective or warded off 
psychological discomfort at a considerable cost of psychic 
energy.  Such individuals were often described as 
psychologically insightless and socially introverted.  The 
clinical profile was only somewhat similar to that of combat 
related PTSD veterans.  However, his score on the PTSD scale 
of the test was indicative of the presence of PTSD.

The examiner concluded that although this test profile was 
valid, there was some question of possible exaggeration or 
distortion.  The clinical test profile was somewhat similar 
to that of a PTSD combat veteran.  

The PTSD scale of the test was well within the range for PTSD 
combat veterans, all of which taken together would give 
equivocal test results for PTSD.

A VA mental disorders examination report dated in June 1997 
shows that the examiner obtained information for the 
examination from the veteran and from his claims file.  The 
veteran reported that following his discharge from Vietnam, 
he had many symptoms of PTSD, including trouble 
concentrating, flashbacks, startle, disturbed sleep, 
nightmares, irritability and depression.  Because of these 
symptoms, it took some time before he was able to settle down 
and receive further training.  Thus, his career as a 
registered nurse began only in 1985.  In addition, he had 
problems in his marital relation and was thus twice divorced.  
His problems consisted in part of irritability, but most 
prominently of emotional withdrawal and a need to isolate 
himself from others.  His wives had told him he had a "heart 
of stone."

The veteran stated that he had a second period of service 
from 1990 to 1991.  He indicated that by this time, he was 
able to master his symptoms by focusing on work, and was able 
to function at his assignment.  However, upon his return from 
service, he had a re-exacerbation of his PTSD symptoms.  
There also was a problem in the Air Force which resulted in a 
charge of sexual assault.  The veteran felt he was not 
thinking at all, just acting blindly and unreflectively, due 
to a more-or-less fragmented mental state.  After the end of 
his Air Force service, he became suicidal and for the first 
time sought psychiatric help.  Thus, his first psychiatric 
contact was in about 1993 at the Vet Center; where he first 
understood his troubles in the context of PTSD.

Since then, his second marriage ended in divorce (final this 
year) and his symptoms were exacerbated still more by this 
loss.  He was able to sleep only 3-4 hours per night.  He 
would have nightmares several times per week.  He was unable 
to be emotionally or physically close even to his family 
members.  He felt constant feelings over the soldiers he 
wished he had saved as a medic.  

He felt continually unsafe and had high walls surrounding his 
home, which is "like a bunker".  He had frequent flashbacks 
and easy startle.

In 1996 he lost his nursing job that he had had for ten years 
due to his irritability.  He then worked on a per diem basis 
and was able to keep himself together by working very long 
hours, as this distracted him from his feelings.  However, 
smells and sounds, including the smell and sight of blood, 
still prompted flashbacks.  When he heard aircraft overhead, 
he would feel compelled to go out and check what kind of 
aircraft it was (in Vietnam the nature of the aircraft was 
significant for what was about to take place).

He was said to be depressed and would often think of suicide, 
although he was not planning to commit suicide at the time.  
He would not avoid stimuli related to military experience, 
but on the contrary, was obsessed with them.  His only 
reading matter was books about Vietnam, and he also watched 
movies about this subject.  Even in the military, he found 
himself drawn to autopsies while he was recuperating from his 
injuries, out of morbid curiosity.  However, he did not 
associate with other veterans, and indeed, would not 
associate with others at all.

He reported being tired most of the time, but could not 
sleep.  He noted having a tendency to go into a "blind-rage" 
and afterwards not remember what had happened.  He had not 
been violent, except verbally.  There was no history of 
alcohol or drug abuse.  He was living alone in a house in 
Ventura.  He had joint custody with his ex-wife of their ten-
year-old.  Finances were not a problem.  He felt very guilty 
about his failures as a father due to his emotional problems.   
He also had two grown children from his first marriage.

Mental status examination revealed that he was cooperative.  
At first he was extremely constricted in affect and seemed 
overwhelmed.  As he spoke of emotional issues, he sometimes 
choked and gasped in an obvious effort to control powerful 
feelings.  He frequently became tearful.  His thought 
processes were logical.  Thought content was occupied with 
depressive themes such as guilt, hopelessness, despair.  
There were no hallucinations or delusions.  

He acknowledged suicidal ideation but with no intent to act 
on it at the time.  He had a flashback of a time when someone 
was coming at him with a machine gun while in the interview.  
The overall impression was that he was attempting to keep 
such experiences at bay, which was difficult for him due to 
the nature of the interview.

The examiner concluded that the veteran had PTSD symptoms 
beginning from the time of his Vietnam service, with ample 
traumatic experiences to cause them.  He had flashbacks more 
or less continuously since then, with other symptoms waxing 
and waning.  A stressor that caused general worsening of all 
his symptoms was his subsequent service in the Persian Gulf.  
His symptoms had interfered with his ability to function as 
well as he might have professionally, and had also caused 
severe disruption of personal relationships.  It appeared 
that he would use work defensively, i.e. as a way not to 
feel: thus his heavy work schedule testified less to high 
functioning than to his attempt to keep himself going in the 
face of chronic psychic pain.  The diagnosis was PTSD.

In April 1998, the veteran was re-evaluated by the VA mental 
disorders examiner so that a GAF score could be added to the 
report of his previous examination.  The veteran's symptoms 
were said to be essentially unchanged from their pattern and 
intensity as had been set forth in the prior report.  The 
GAF, both then and now, was said to be 52 for moderate 
difficulty in social and occupational functioning.

VA outpatient treatment records dated from April 1998 to June 
2000 show that the veteran was alert and oriented with 
language skills, memory and attention span intact.  His 
thought processes were unimpaired.  There was intermittent 
sleep disturbance with occasional crying spells.  Affect was 
sad and anxious, mood was  depressed.  He denied active 
suicidal or homicidal ideation or intent.  Global assessment 
of functioning ranged from 41 to 50.


A VA examination report dated in August 2000 revealed that 
the veteran reported his symptoms remained unchanged.  The 
main symptoms reported were low self esteem and depression.  
He stated that these had been problems for many years, 
particularly after the war.  He added that he had been taking 
medication daily for the past several years, which he found 
to be very helpful.  He reported occasional nightmares from 
Vietnam.  There were no vegetative signs or symptoms.  He 
reported having some difficulty with anger management and 
hyper startle.  He had some problems with irritability and 
anger management.

The veteran indicated that he continued to avoid military 
things, and would feel estranged from close relationships 
with people.  He would get along well with his children, but 
not with his previous wife.  He stated that he had been 
working successfully as a registered nurse for the last 15 to 
30 years and that this type of employment is going well.

Mental status examination revealed that there was no 
impairment of thought process or communication.  There were 
no gross delusions, hallucinations, inappropriate behaviors, 
or active suicidal or homicidal thinking.  He was neat and 
clean during the interview; therefore, he was assessed to be 
able to maintain minimal personal hygiene.  He was oriented 
to person, place and time, and there was no gross memory loss 
or impairment.  There was no obsessive or ritualistic 
behavior, and rate and flow of speech were normal.  There was 
no irrelevant, illogical or obscure speech patterns, and 
panic attacks were not appreciated.  He did report a 
depressed mood, but there was no gross impairment of impulse 
control.  Sleep impairment was present when he had 
nightmares, but there were no other symptoms 

The diagnosis was PTSD with a GAF of 75.  It was noted that 
he was capable of managing his own funds.  The examiner 
concluded that it appeared the veteran met the criteria for 
PTSD, but that he also appeared by his report to be 
benefiting from his treatment.  It was noted that he might 
benefit from going back into one on one for ongoing support.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

During pendency of this appeal, the diagnostic criteria for 
rating psychiatric disorders were amended by regulatory 
changes in the law.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria more favorable 
to him.  Id.

The veteran's service-connected psychiatric disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 9411 which provides the rating criteria for 
PTSD.  PTSD is rated under the criteria set forth in 
Diagnostic Code 9440.
Under the former criteria of Diagnostic Code 9411, when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 30 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
social impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  


Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


A 30 percent evaluation is warranted when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In addition, the Board notes that in VAOPGCPREC 3-00, the 
General Counsel concluded that when a provision of the VA 
rating schedule is amended during the course of a claim for 
an increased rating, under that provision as amended, the 
Board should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  




To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  


A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 relates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork) Id.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  



In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been an additional 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Sepulveda, California; with VA Outpatient Clinic in 
Los Angeles, California; and from the Canyon Medical Group.  
The treatment records from the foregoing medical facilities 
have been obtained and have been associated with the 
veteran's claims folder.  The veteran has also been offered 
comprehensive and contemporaneous VA examinations.  The RO 
has obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist had 
significantly changed since the statement of the case and 
first supplemental statement of the case was issued to the 
veteran.  The most recent supplemental statement of the case 
of record is also negative for any reference to the new duty 
to assist law.  In this case, however, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a statement of the case,  and supplemental 
statements of the case, and associated correspondence.  In 
this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Rating Evaluation

The veteran maintains that the 30 percent evaluation which 
has been assigned for 
his PTSD does not accurately reflect the degree of disability 
that he currently experiences.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard, the medical evidence of record shows that the 
veteran reported symptoms which included anxiety nightmares, 
intermittent insomnia, startle response, and depression.  
However, he was oriented in all spheres, his memory and 
attention span were intact, and his thought processes were 
unimpaired.  There were no gross delusions, hallucinations, 
inappropriate behavior, suicidal or homicidal ideations.  
There was no ritualistic or obsessive behavior, no 
irrelevant, illogical or obscure speech patterns, and panic 
attacks were not appreciated.  He exhibited no gross 
impairment of impulse control.

Under the former rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, the Board finds that a disability 
rating greater than 30 percent is not warranted.  The veteran 
had demonstrated symptoms as stated above, which are 
characteristic of a disability manifested by an ability to 
establish or maintain effective or favorable relationships 
with people which is "definitely" impaired.  Similarly, the 
veteran's symptoms, at best, result in reliability, 
flexibility and efficiency levels which are so reduced as to 
result in "definite" social impairment.  The veteran's GAF 
codes of 75 established during the VA examination in August 
2000, is productive of no more than slight impairment.  The 
GAF of 52 diagnosed in the April 1998 VA examination is 
productive of moderate symptoms; and the GAF code of 70 in 
June 1997 shows that his disability is productive of some 
mild symptoms.  



As the term "definite" in 38 C.F.R. § 4.132 was has been 
construed as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large," the Board is of the opinion that an 
evaluation not greater than 30 percent more closely 
approximates the degree of the veteran's disability pursuant 
to the criteria in effect prior to November 7, 1996.

Similarly, the Board is of the opinion that an evaluation 
greater than 30 percent pursuant to the criteria in effect 
prior to November 7, 1996, is not warranted as there is no 
evidence of considerable social or industrial impairment, 
severe social or industrial impairment, or total incapacity.

His psychoneurotic symptoms had not been shown to be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  His psychiatric 
disorder was not specifically determined not to be in and of 
itself a demonstrable hindrance to obtaining or retaining 
employment.  Additionally, it was not shown that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, accompanied by totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

As such, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent, pursuant to the regulations in effect 
prior to November 7, 1996.

Under the revised rating criteria, 38 C.F.R. § 4.130 
Diagnostic Code 9440, the Board finds that a rating 
evaluation greater than 30 percent is not warranted.  

The evidence of record shows that the veteran experiences 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

He has not, however, demonstrated symptoms which would 
suggest occupational and social impairment manifested by 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Similarly, there was no evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  

The evidence also failed to demonstrate that the veteran 
exhibited total occupational and social impairment, due 
solely to his PTSD symptoms of gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  

The Board finds significant that the veteran has been 
employed as a registered nurse for the last 15 to 30 years 
and that he has confirmed that this type of employment has 
been going well.  

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board a rating in excess of 30 percent for PTSD  is 
not warranted.  The 30 percent rating is the highest rating 
warranted during the entire appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximates 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (2001).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule. 38 C.F.R. § 4.3 (2001).


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
considered the veteran's claim with application of the 
extraschedular criteria, but did not grant entitlement to an 
increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture with 
respect to PTSD to be unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, PTSD has not required frequent inpatient 
care, nor has it markedly interfered with employment.  As the 
Board noted earlier, the veteran has been successfully 
employed as a registered nurse for the past 15 to 30 years 
despite his symptoms associated with PTSD.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

